 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDKELLOGG COMPANYandINTERNATIONAL PRINTINGPRESSMEN AND ASSISTANTS' UNION OF NORTH AMER-ICA, AFL, Petitioner. Case No. 7-RC-2040. April 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Cecil Pearl,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed. 1Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case, 2 the Board finds:1.The Employer, is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.At the hearing, the Employer contended that its currentcontract with the Intervenor is a bar to this proceeding. Themost recent contract between these parties was automaticallyrenewed to April 1, 1953, and provides for further automaticrenewal in the absence of 60 days' notice. The petition hereinwas filed January 23, 1953. Apart from other considerations,as the petition was filed before the automatic renewal noticedate, it was timely filed and the contract is not a bar.Accordingly, we find that a question affecting commerceexists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4.The Petitioner seeks to sever a unit of all pressmen andhelpers in the carton printing department of the Employer'sBattle Creek, Michigan, plant. The Employer and Intervenorcontend that the unit sought is inappropriate on various grounds,including the history of bargaining in this plant and the industryon a more comprehensive basis, the integrated nature of theEmployer's operations, the lack of craft status and separateidentifiable interests of the employees concerned, and the fail-ure to include other similar employees.The Employer at its Battle Creek, Michigan, plant,4 is en-gaged in the manufacture and sale of ready-to-eat cereals,dog foods, animal, poultry, and fur feeds, macaroni, and1 The motions of the Employer and Intervenor(American Federation of Grain Millers,Local#3, AFL)to dismiss the petition on the ground that the requested unit is inappropriateare denied for the reasons set forth in paragraph numbered 4, infra.2 The Intervenor requested oral argument.As the record and briefs adequately presentthe issues and positions of the parties, the request is denied.s The name of the Employer appears in the caption as amended at the hearing.4In addition to the plant here involved,the Employer operates plants at Omaha. Nebraska;San Leandro,California;Lockport,Illinois;and London, Ontario,Canada. The only otherplant of the Employer which manufactures its own cartons is the Canadian plant, where thepressroom employees are represented in the plantwide production and maintenance unit.104 NLRB No. 49. KELLOGG COMPANY303spaghetti.The Employeralso processes paper in this plant toprovide thewax paper needed for inner bags and outer waxwrappers of cartons,prints the cartons,and makes corrugatedpaper for shipping containers.The Employer'smanufacturing processes in this plant, com-monly referredto asa dry millingoperation,include the pre-liminary preparationof grain bythe use of various cleaningprocesseswhichremove all foreign matter from the grainand thenthe actualmilling operation.Specifically,for example,in the case of corn,after cleaning,it is moistened and passedthroughdegerminatormachines whichbreak the kernel andseparate the grits or particles of the starch and sperm from thehulland germ fractions.The starch and sperm particles arefurthercleaned and stored until needed:'-They arethen cookedundersteam pressure with certain flavoring agents added, afterwhich they are' dried,rolled, and toasted.After toasting, theparticles,calledcorn flakes,fallonto cooling beltswhich de-liver them throughinspection to conveyorsthat are directlyover the packinglines wherethey arepackaged in cartons, thecartons packedinto containers,and the containers delivered tothewarehouse to await shipment.The corn flakesare packedwithin15minutes after the toasting operation is completed topreserve their freshnessand quality.The manufacturingprocess is a continuous operation and toavoidspoilage and deteriorationin quality,the grain must bekept flowingthrough thevarious processing stages and requiresthe weeklyprescheduling of work.However, there are severalpoints of rest in the manufacturing process of at least someproducts to provide a surge so that interferences in productionalong the line do not stop the entire operation.This is true 'inthe case of corn,which'cannot be purchased at the same rateof speed atwhichit is used.Another point of rest is providedfor finishedcorn grits,where a supply is kept ahead for pur-poses of curing as well as for purposes of assuring a completeuniform supplyfor the cereal cooking operation.Although theplant is on a 24-hour production basis,it shuts down on week-ends.As previously indicated, the Employer alsomanufactures andprintsmost of the cartons used to package its products.5 Be-cause of the nature of its production process the Employer tiesin the schedule of operations of its paper divisionwith that ofthe productiondivision to insure printed cartons in sufficientquantity in thepackingroom at the time cereals scheduled to bepacked arrive at that point.Completed cartons for use inpackaging are sent to the production linefrom awarehouse,althoughit is not feasible to store cartons or carton printingboard prior to printing for extended periods because the cartonscurlor warp with changes in temperature and carton boardloses its natural moisture content and becomes too brittle toprocess through the presses.5 The Employer purchases less than 5 percent of its cartons from outside sources. Theseare either special or novel types of cartons or standard types purchased to permit theshutdown of presses for repair or overhaul or change of carton size. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDThe carton printing department of the carton and containerdivision includes the paper pit, wax, carton gluing, and press-room sections. The approximately 29 pressmen and 32 helperssought by the Petitioner work in the pressroom section. Thepressroom is in 2 parts, 1 located on the third floor and theother in the basement of building 3 of the Employer's plant.6There are 7 continuous web presses onthe third floor, some ofwhich have been rebuilt with rotary cutting and creasing dies.There are also 2 rotary multicolored presses of modified de-signwith continuous web-feed and continuous cutting andcreasing. The equipment in the basement consists of a sheetfeed printing press with a single impression cylinder whichcan print S colors in 1 pass, and 2 cutting and creasingpresses.The sheets printed in the basement must be run through theother pressesto be scored and cut, and then are stripped byhand, whereas thepresses onthe third floor print, crease, cut,and strip in one operation. However the operations on the thirdfloor and in the basement are substantially and basically thesame and the operation of the Employer's pressesis similar fothose on like presses in other printing shops.Pressmen setthe plates in proper position for printing,constantly observe the operation of the presses, correct defectswhile thepresses arerunning, and inspect finished cartons asthey come off thepresses.The helpers tendthe feed end of thepresses, apply tension, supply ink to thepresses,provideoffset eliminating spray powder, remove cartons from the pressafter printing, and generally assist the pressmen in makingplate adjustments on the presses. The Employer has neverhired a pressman as such, the helpers being promoted topressmen jobs. It takes about 2 years to train a helper althoughthere is no apprenticeship program in the plant. As statedabove, the pressmen and helpers have been included in the con-tract unit. They have participated in and have received benefitsunder the contract, and are subject to the same conditions ofemployment as all other employees. However, the pressmenperform duties completely different and require special skillsnot possessed by other employees; they work in separate areas;and are among the highest paid employees in the plant.? Al-though helpers, under the Employer's plantwide seniority basis,have been transferred to and from other jobs in the plant, thepressmen have never been transferred.We are of the opinion that the pressmen and their helpers,including those in both buildings 3 and 1,6 constitute an identifi-able, functionally coherent craft group having a separate com-munity of interest and who are of a type we have generally held6 There are also 9 or 10 employees in a printshop operated by theEmployerin the base-ment of another building(building 1).While not specifically soughtby thePetitioner, someof these employees operate printing presses.7The carton printing department is separately supervised on the first shift by a foremanwho schedules the entire day's operations.A single foreman supervises the entire cartonand container division,including the carton printing department,for each of the remainingthree shifts.6 Although the Petitioner did not request the pressmen in the basement of building 1, itsshowing of interest in such enlarged group is adequate. KELLOGG COMPANY305may, if they so desire, constitute a separate unit appropriate forthe purposes of collective bargaining,9or remain part of anexisting broader unit.Contrary to the Employer's and Intervenor's contentions, thehistory of bargaining on a plantwide basis since about 1937, inwhich thepressmen have participated and from which they havereceived benefits,does not preclude separate representation.'0Moreover,although the Intervenor's president testified that asubstantial part of the milling industry is organized on a plant-wide basis, the Board has previously held that separate craftunitsmay be established in the dry milling industry." TheEmployer's operations are not so integrated as to preclude suchseparate representation. isAccordingly, we shall direct an election in the followingvoting group: All pressmen and helpers in the carton printingdepartment and in the printshop of the Employer's Battle Creek,Michigan, plant, excluding all other employees's and supervisorsas defined in the Act.However, we shall make no final unit determination at thistime, but shall first ascertain the desires of these employeesas expressedin the election hereinafter directed. If a majorityvote for the Petitioner, they will be taken to have indicated thatthey desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein isinstructed to issue a certification of representatives to thePetitioner for the unit described above, whichthe Board, undersuch circumstances, finds to be appropriate for purposes ofcollective bargaining. In the event a majority vote for theIntervenor, they may continue to be represented as a part ofthe existing production and maintenance unit and the RegionalDirector will issue a certification of results of election to sucheffect.[Text of Direction of Election omitted from publication.],Southwest Tablet Manufacturing Company, 83 NLRB 278; Parke.Davis& Co., 85 NLRB53&The fact that the pressmen,in the printing of cartons,do not necessarily exercise theentire gamut of skills within the pressmen's craft does not prevent them from constitutingan appropriateunit. See Food Machinery and Chemical Corporation, 101 NLRB 116.10 The Reliance Electric&Engineering Company, 98 NLRB 488, 492.tiSee e. g. Charles A. Krause Milling Co., 97 NLRB 536; General Foods Corporation,Corn Mill Division, 54 NLRB 596. Cf. Ralston Purina Company, 86 NLRB 107.iimid.isAlthough there are other employees,such as carton pilers,carton handymen, andprintshop stockmen,in the pressrooms and printshop,theyare notcraftsmenor their helpersand accordingly are excluded.